Case 0:21-mj-06287-JMS Document 1 Entered on FLSD Docket 05/03/2021 Page 1 of 6




                                         21-6287-MJ-STRAUSS
Case 0:21-mj-06287-JMS Document 1 Entered on FLSD Docket 05/03/2021 Page 2 of 6
Case 0:21-mj-06287-JMS Document 1 Entered on FLSD Docket 05/03/2021 Page 3 of 6
Case 0:21-mj-06287-JMS Document 1 Entered on FLSD Docket 05/03/2021 Page 4 of 6
Case 0:21-mj-06287-JMS Document 1 Entered on FLSD Docket 05/03/2021 Page 5 of 6
Case 0:21-mj-06287-JMS Document 1 Entered on FLSD Docket 05/03/2021 Page 6 of 6
